United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2569
                        ___________________________

  Sandra Sue Grazzini-Rucki, individually and on behalf of her children, N.J.R.,
       S.V.R., G.J.R., N.G.R., and G.P.R., and all others similarly situated

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

             David Knutson, an individual; John and Mary Does 1-20

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 10, 2015
                              Filed: March 31, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                          ____________

PER CURIAM.

      Dakota County, Minnesota, District Court Judge David Knutson presided over
a long, complicated family-law matter involving Sandra Grazzini-Rucki and her ex-
husband. Judge Knutson ordered that “[a]ll court proceedings of any type involving
the parties in this case are blocked exclusively to this court and the undersigned
judge.” While cases related to the marriage dissolution were pending, Grazzini-Rucki,
on behalf of herself and her five children, filed a federal lawsuit against Judge
Knutson, alleging tort claims and constitutional violations. Relying on the abstention
doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971), the district court1
dismissed without prejudice Grazzini-Rucki’s claims for injunctive and declaratory
relief. The remaining claims were dismissed with prejudice on the basis of judicial
immunity. We affirm.

       Grazzini-Rucki has pointed to no error in the district court’s abstention
determination, and thus she has abandoned any argument that the district court erred
in dismissing her claims for injunctive and declaratory relief. See Jasperson v.
Purolator Courier Corp., 765 F.2d 736, 740 (8th Cir. 1985) (“A party’s failure to raise
or discuss an issue in [her] brief is to be deemed an abandonment of that issue.”); Fed.
R. App. P. 28(a)(8)(A) (requiring that an appellant’s brief include an argument
section, containing the “appellant’s contentions and the reasons for them”).
Moreover, we decline to consider any arguments that were raised for the first time in
her reply brief, see Jasperson, 765 F.2d at 740-41, and we proceed to whether Judge
Knutson is immune from suit.

         A judge is entitled to judicial immunity if he has not acted in clear absence of
all jurisdiction and if the act was a judicial one. Stump v. Sparkman, 435 U.S. 349,
359 (1978). To determine whether an act is judicial, we consider the “nature of the
function performed.” Forrester v. White, 484 U.S. 219, 229 (1988). An act is judicial
“if it is a function normally performed by a judge and the parties dealt with the judge
in his judicial capacity.” Martinez v. Winner, 771 F.2d 424, 434 (10th Cir. 1985),
vacated as moot after remand from Supreme Court, 800 F.2d 230 (10th Cir. 1986).




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                          -2-
Judicial acts do not “become less judicial by virtue of an allegation of malice or
corruption of motive.” Forrester, 484 U.S. at 227.

       Grazzini-Rucki argues that Judge Knutson’s self-assignment of related matters
was an administrative act, not a judicial one. The assignment of cases, however, “is
still a judicial function in the sense that it directly concerns the case-deciding
process.” Martinez, 771 F.2d at 434. Accordingly, to the extent Judge Knutson
assigned related matters to himself, we hold that such assignment constituted a judicial
act that entitles him to immunity from suit.

        Grazzini-Rucki also argues that a listening session that Judge Knutson held,
during which he heard from the five children, was not a judicial act. We disagree.
The listening session was held at the courthouse; was attended by the parties, the
attorneys, the guardian ad litem, and the therapist; and was recorded by a court
reporter. Although the sua sponte order to seal the transcript characterized the session
as “held for the sole purpose of facilitating therapy previously ordered by the Court,”
that characterization does not require the conclusion that the listening session was
something other than a judicial act. Given the flexibility that Minnesota’s custody
laws give to the court to determine the best interests of the children, we conclude that
the listening session constituted a function normally performed by a judge in deciding
custody disputes and involved Judge Knutson in his judicial capacity.2 See, e.g.,
Minn. Stat. § 518.17 subds. 1-2 (listing factors for the court to consider to determine
the best interests of the child in custody matters); id. § 518.166 (allowing the court to
interview children and seek custody recommendations from professionals). Judge
Knutson thus is entitled to judicial immunity for claims related to the listening session.


      2
       We note that immediately prior to the listening session, Grazzini-Rucki’s
attorney conceded that Minnesota statutes “allow the children to talk with the Judge
in chambers with attorneys present[,] and I would be comfortable with that and so
would my client. I think maybe you can get to the heart of some things because the
children might want to speak.”

                                           -3-
       Finally, the district court’s consideration of certain matters of public record did
not convert its ruling on the motion to dismiss into a summary-judgment ruling. See
Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (holding that,
when considering a motion to dismiss, the court “may consider some materials that
are part of the public record or do not contradict the complaint, as well as materials
that are necessarily embraced by the pleadings” (citations and internal quotation marks
omitted)).

      The judgment is affirmed.
                      ______________________________




                                           -4-